Mr. Chief Justice Clarity delivered .the opinion of the court: The claimant was regularly employed by the State of Illinois in the Department of Public Works and Public Buildings, Division of Highways, as a truck driver and had been so employed since October 8, 1926, to the 3rd day of November, 1926. The claimant, as such truck driver on said day, November 3, 1926, was hauling material from the plant to a concrete mixer, and in the course of his employment, his truck backed off the paved roadway and turned over, caught claimant between truck and ground, fracturing and otherwise injuring his right wrist. It appears from the evidence-in the case, which is uncontradicted and admitted by the Attorney General as the facts, that the cause of said action that claimant was totally incapacitated for 32 weeks, which,- according to his wages and figured under the Workmen’s .Compensation Act, would be $320.00, and that also claimant is entitled to one-fourth of 165 weeks at $10.00 per week for permanent loss of the usé of claimant’s right hand, which amounts to $412.50, and that medical and hospital services would amount to $97.00, making a total claim of $829.50. ' It is therefore recommended by the court that the claimant be awarded the sum of $829.50.